Examiner’s Comments
Claims 1-3, 5-8, 10-12 and 18-20 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on January 10, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of January 10, 2022 is partially withdrawn.  Claims 4 and 9, directed to species of carboxylic acid residue anions and the passivation layer deposited in step (iii) are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 13 and 15, directed to an aqueous passivation solution having a pH in the range from 5.4 to 7.2 remain withdrawn from consideration because they not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS
	Claims 13 and 15 have been cancelled.
This application is in condition for allowance except for the presence of claims 13 and 15 directed to an aqueous passivation solution having a pH in the range from 5.4 to 7.2 non-elected without traverse.  Accordingly, claims 13 and 15 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-12 and 18-20 are allowable over the prior art of record because the prior art does not teach or suggest a method for electrolytically passivating a surface of silver, silver alloy, gold, or gold alloy comprising the steps of (i) providing, (ii) providing and (iii) contacting and passing as presently claimed, esp., the step of (iii) contacting the substrate with said passivation solution and passing an electrical current between the substrate as a cathode and an anode such that a passivation layer is electrolytically deposited onto said surface.
	The prior art does not contain any language that teaches or suggests the above. Van Schaik et al. teach an aqueous solution process solution for the formation of a passivation layer 

(page 1, [0009] to [0013]) wherein the trivalent chromium ions can be comprised in the aqueous process solution in a concentration between 4 mmol/l and 0.2 mol/l (page 1, [0015]) and the molar ratio of the complexing agent to the trivalent chromium is within the range of 0.05:1 to 250:1 (page 2, [0020]). Van Schaik et al. do not teach passing an electrical current between the substrate as a cathode and an anode. Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Van Schaik et al. (US Patent Application Publication No. 2012/0154525 A1) is cited to teach an aqueous solution process solution for the formation of a passivation layer (page 1, [0009] to [0013]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The 

examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        May 20, 2022